Citation Nr: 0725342	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the Buffalo, New York, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a left eye disorder.  The veteran perfected a 
timely appeal to that decision.  

On June 7, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

In July 2007, the veteran's motion to advance the appeal on 
the Board's docket was granted due to advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran asserts that service connection is warranted for 
a left eye disorder on the basis that the condition had its 
onset during his period of active duty.  The veteran, a World 
War II combat veteran, contends that he sustained a left eye 
injury when he was hit in the left eye by an ejected spent 
shell on the firing range; he went to the dispensary and had 
a patch placed on the eye.  The veteran maintains that he 
suffered a damaged lens; he suffered progressive vision loss 
in the left eye, and he eventually received a lens implant.  


Of record is a copy of the veteran's separation examination, 
dated in December 1945, which noted a "bad left eye; came in 
limited service."  It was also noted that this condition 
existed prior to service (EPTS).  The separation examination 
reported a corrected visual acuity in the left eye of 20/100.  
He was noted to have traumatic cataract, left eye.  The 
examining physician also indicated that the "bad left eye" 
was incurred in the line of duty.  

Of record are VA progress notes dated from June 2001 to March 
2005.  These records show that the veteran was seen at a 
clinic on June 29, 2001, at which time it was noted that the 
veteran was hit in the left eye with a pointed stick as a 9 
year old child, and he had a 20/500 vision.  In 1985, he had 
an implant; he subsequently had a retina detached from the 
implant pushing on the cornea which caused the detached 
retina.  Now, he had minimal light vision on the left.  It 
was noted that the veteran was blind in the left eye.  

In a medical statement, dated October 19, 2005, Dr. Robert 
Gormley indicated that he first examined the veteran on July 
12, 1971; at that time, corrected visual acuity was 20/20 in 
the right eye and 20/50 in the left eye.  Dr. Gormley stated 
that there was a traumatic cataract present on the test; 
retinal examination was within normal limits.  Received in 
June 2006 was a statement from Dr. Mark Comaratta, dated My 
20, 1997, indicating that the veteran was status post scleral 
buckling surgery in his left eye approximately 5 years ago.  
The impression was recurrent retinal detachment with 
proliferative vitreoretinopathy, left eye; and, early 
pseudophakic bullous keratopathy, left eye.  

The Board acknowledges that, unfortunately, the veteran's 
complete service medical records could not be obtained from 
the National Personnel Records Center (NPRC), presumably 
because they were destroyed in the 1973 fire at that 
facility.  Under the circumstances, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

At his personal hearing before the Board in June 2007, the 
veteran contended that his current eye disability was 
incurred as a result of his duties on active service.  The 
veteran maintained that his left eye has been bothering him 
ever since he suffered the injury in service.  It was argued 
that the separation examination clearly noted that the 
veteran suffered a bad left eye in the line of duty; and, to 
the extent that the enlistment examination is not of record, 
the veteran is entitled to the presumption of soundness.  

The Board observes that while the medical evidence of record 
reflects that the veteran currently suffers from a left eye 
disorder, the examiners have failed to provide any opinion on 
the etiology of the veteran's current eye abnormalities.  
Such an opinion is required for an equitable determination in 
this case.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) 
(4); see also Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004) (The duty to 
assist requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)  

There is insufficient evidence upon which to base a 
determination as to whether any left disorder is related to 
service.  In light of the evidence of record, the Board has 
concluded that the veteran should be afforded a VA 
examination to determine the nature and extent of any 
currently present eye disability.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the nature and etiology of any 
current left eye disorder.  The examiner 
should review the medical history 
contained in the claims file in 
connection with this examination.  All 
indicated tests and studies deemed 
appropriate by the ophthalmologist should 
be accomplished and all clinical findings 
reported in detail.  The examiner must 
indicate whether it is clear and 
unmistakable that any left eye disorder 
found pre-existed active service.  If an 
eye disorder did pre-exist active 
service, is there clear and unmistakable 
evidence that it was not aggravated 
during service.  If any eye disorder did 
not pre-exist active service, is it at 
least as likely as not that any current 
left eye disorder was incurred during the 
veteran's active service.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
left eye disorder.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



